Ingraham, J. (concurring):
The district attorney presented to the Court of Special Sessions an information charging that the defendant, a domestic corporation *882not lawfully authorized to practice medicine within this State and so registered according to law, did cause and procure to be .printed and published in certain newspapers in the city of New York an-advertisement that it was practicing medicine within the said city. Upon the. trial before the Court of Special Sessions the defendant was convicted aiid fined, and from that" judgment the .defendant appeals. ' .
The defendant was incorporated under an act (Laws of 184.8, . chap. 40). which provides for the formation of corporations for mining, manufacturing, mechanical or chemical purposes, and the several acts of the Legislature amendatory thereto. The object for which the said defendant was incorporated was “ the carrying on of.' business of manufacturing chemical preparation's and .printing, publishing and selling books and pamphlets relating to the same and ■advertising the same.” The capital stock of the company was $1,000 and this certificate was filed March 31, 1890. Subsequently the defendant inserted in various newspapers advertisements offering to give medical treatment for certain defects or deficiencies, and also published certain books and pamphlets with the same object. The only question presented on this appeal is whether a corporation can.be guilty of- a crime under section 15 of the Medical' Law (Laws of 1907, chap. 344).
The Statutory Construction Law (Laws of 1.892, chap. -677), which by section 1 is applicable to every statute, unless its general object or the context of. the language construed or other, provisions of law indicate that a different meaning or application was intended from that required to be given by the chapter, provides in section 5 that “ the term person includes a corporation and a joint stock association.” This provision in the Statutory Construction Law was taken ■ from subdivision 13 of section 718 of the Penal Code* and from section 955 of the Code of Criminal Procedure,† there applicable to the commission of. crimes and to the procedure in criminal prosecutions, and which sections of the Penal Code and Code of Criminal Procedure were repealed by sections 35 and 36 of the Statutory Construction Law as being covered by section 5 of that act. The *883effect of the enactment of this provision in the Statutory Construction Law with the. simultaneous repeal of these sections in the Penal Code and Code of Criminal Procedure would seem to clearly indicate that it was the intention of the Legislature to make this provision apply to all cases in which a corporation had committed an act which by law was made a criminal offense if committed by a “person.” After the enactment of the Statutory Construction Law the laws relating to the practice of medicine were revised by the enactment of the Medical Law (Laws of 1907, chap. 344). By subdivision 7 of section 1 of that act the practice of medicine is defined as follows: “A person practices medicine within the meaning of this act, except as hereinafter stated, who holds himself out as being able to diagnose, treat, operate or prescribe for any human disease, pain, injuiy, deformity or physical condition, and who shall either offer or undertake, by any means "or method, to diagnose, treat, operate or prescribe for any human disease, pain, injury, deformity or physical condition.” And section 2 provides that no person shall practice medicine unless registered and legally authorized prior to September 1, 1891, or unless licensed by the Regents and registered under the provisions of certain acts specified, or unless licensed by the Regents and registered as required by the act. The statute then provides for the appointment of a State Board of Medical Examiners; for the examination of candidates for admission to practice, for the issuing of licenses to the successful applicants and for the revocation of a license for certain specified offenses, and then by section 15 provides that “ Any person who, not being then lawfully authorized to practice medicine within this State and so registered according to law, shall practice medicine within this State without lawful registration or in violation of any provision of this article*; * * * or any person not a registered physician who shall advertise to practice medicine, shall be guilty of a misdemeanor.”
The whole object of this act is clearly to restrict the practice of medicine to those therein authorized. Section 2 expressly provides that no person shall practice medicine unless registered and licensed as therein provided.' It could not have been the • intention of the *884.Legislature to restrict an-individual from practicing medicine unless lie had .complied, with the very careful ¡Revisions of "the act for testing his competency to so practice and yet allow a corporation through its agents to practice without any examination or license whatever.' Such a construction would be against the avowed and clearly expressed intention of the Legislature. It is also manifest that it was the intention to prohibit any one.not. legally.authorized to practice, medicine from advertising to practice. Under this act a corporation never could-become lawfully authorized to practice .medicine, and reading into the act the definition contained in the Statutory Construction Law the: statute would then provide: “ Any .person, including a corporation and a joint stock association, who, not being then lawfully authorized to practice medicine within this State, and so registered according to law, shall- practice medicine within this State without lawful registration or in violation of any provision of this article; * * * or any person,including a corporation and a joint stock association, not a registered physician, who shall advertise to practice medicine, shall be guilty of a misdemeanor.”. The defendant, a corporation, having advertised to practice medicine, was,, therefore, acting in violation of this provision, and was properly convicted.
We are referred to several English cases .which are claimed to be .contrary to this construction of the statute, but it is quite unnecessary to -refer to them, more than.to say that they.arose'under statutes which are essentially different from .the one now under consideration, and present an entirely different question, and this view would seem to be incidentally approved by the Court of Appeals in .. Hannon v. Siegel-Cooper Company (167 N. Y. 244). But it seems tó me .the question is entirely clear. A consideration of the Medical Law, the clearly-avowed object of which was to prevent incompetent and irresponsible persons.from practicing medicine —as well as the clearly:expressed intention of the Legislature by the Statutory Construction Law, substituting in place' of various provisions defining and creating crimes,, as well as civil rights and. remedies, the defini- - tion of “person,” and substituting this definition for the definitions . theretofore contained in the Penal Code and the- Code of-Criminal Procedure — seems to me to clearly demonstrate that the provisions of the Medical Law were intended to apply to all persons, natural *885or artificial, and to prohibit any person, whether a natural individual or a corporation or joint stock association, from practicing or advertising to practice medicine unless expressly authorized by the act.
This conclusion necessarily results in the affirmance of the judgment appealed from, and it is, therefore, affirmed.
Clarke, J'., concurred.

Sic.


 See Laws of 1881, chap. 676, § 718, subd. 13, as renumbered from subd. 14 by Laws of 1882, chap. 384.— [Rep.


 See Laws of 1881, chap, 442, § 955.— [Rep,